 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   R. ALEXANDER ACOSTA, Secretary of                      Case No. 2:16-CV-02353-GMN-EJY
     Labor, United States Department of Labor,
 5
                   Plaintiff,
 6                                                                        ORDER
            v.
 7
     WELLFLEET COMMUNICATIONS, LLC, a
 8   Nevada Limited Liability Company; NEW
     CHOICE COMMUNICATIONS, INC., a
 9   Nevada corporation; LIGHTHOUSE
     COMMUNICATIONS, LLC, a Nevada
10   Limited Company; ALLEN ROACH, an
     individual; and RYAN ROACH, aka RYAN
11   LORE, an individual,
12                 Defendants.
13

14          Before the Court is Garg Golden Law Firm’s Motion to Withdraw as Counsel of Record
15   (ECF No. 188) for Defendants New Choice Communications, Inc., Lighthouse Communications,
16   LLC, and Ryan Roach aka Ryan Lore (collectively the “Defendants”). No opposition to the Motion
17   to Withdraw was filed as of the date of this Order. Good cause appearing,
18          IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel of Record (ECF No.
19   188) is GRANTED. Withdrawing counsel shall serve a copy of this Order on Defendants at their
20   last known addresses. To the extent withdrawing counsel has email addresses for each or all
21   Defendants, withdrawing counsel shall also email a copy of this Order on such Defendants via email.
22          IT IS FURTHER ORDERED that the Settlement Conference currently set for February 10,
23   2020 at 9:30 a.m. (ECF No. 187) is vacated.
24

25

26

27

28
                                                    1
 1          IT IS FURTHER ORDERED that Defendants shall have 30 days from the date of this Order

 2   to retain new counsel for the purpose of, inter alia, appearing at a court ordered settlement

 3   conference. At the conclusion of this 30 day period, the Court shall set a new date for a settlement

 4   conference. Defendants are ordered to appear on such date with counsel, if represented, or pro se if

 5   proceeding unrepresented.

 6          DATED: January 15, 2020.

 7

 8                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
